Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the interpretation of the claimed molar ratio is restricted to applicant’s interpretation of the claimed molar ratio i.e., “This is reflected in the presently claimed ratio of molecular iodine to iodate within the range of 0.1 moles of molecular iodine to 25 moles of iodate to 1.5 moles of molecular iodine to 50 moles of iodate.  Thus, the molar ratio of iodate to iodine in the presently claimed compositions represents a large excess of iodate ranging from 3.34 to 250 times the concentration of molecular iodine in the composition” (see Remarks filed 07/23/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612